Citation Nr: 1141578	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-29 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in May 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no more than Level I hearing acuity bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service VA and private treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations for his bilateral hearing loss in October 2006 and July 2009.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disabilities on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant case was previously remanded in May 2011 for additional development.  Specifically, the Board noted that, while private audiological evaluations provided by the Veteran contained speech discrimination scores, it is unclear whether such scores are the result of Maryland CNC testing as required by regulation.  See 38 C.F.R. § 4.85 (2011).  The Board determined the Veteran's private treatment providers should be requested to provide clarification regarding the testing utilized.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  The AOJ contacted the Veteran's private treatment provider in June, July and August 2011, and received responses in June and August 2011.  As such, the Board finds there has been substantial compliance with the May 2011 remand, and adjudication of the instant claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensable throughout the appeal period under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2011).  In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 .

38 C.F.R. § 4.86 is applicable when there is evidence of exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).

Turning to the record, an October 2006 VA audiological examination recorded pure tone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
10
65
70
70
54
LEFT
10
55
60
60
46

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left.  The Veteran reported no effects on daily life.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for both the right and left ears.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.

A July 2009 VA audiological examination recorded pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
65
70
65
53
LEFT
10
60
55
55
45

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for both the right and left ears.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.

The Board observes that there is no audiometric testing of record at any point during the appeal period that would indicate either an exceptional pattern of hearing impairment or that a compensable evaluation for bilateral hearing loss is warranted.  The Board notes the Veteran has submitted the reports of private audiological testing performed in July 2008 and March 2010.  However, while these reports contain speech discrimination scores, it is unclear whether these scores are the result of Maryland CNC testing as required by 38 C.F.R. § 4.85(a).  After being contacted by VA in June, July and August 2011, the Veteran's private treatment provider responded that reliability of the testing "has uniformly been extremely poor" in that the pure tone average which the Veteran tested did not equal the speech recognition threshold.  The provider did not indicate whether the Maryland CNC was utilized in determining speech recognition scores.  As such, the private audiological evaluations may not be used in determining the Veteran's disability evaluation.  See 38 C.F.R. § 4.85(a).

The Board acknowledges the Veteran's assertion that his bilateral hearing loss is worse than a noncompensable evaluation and that he is entitled to a higher evaluation for such hearing loss throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 , Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In sum, the Board finds that there is no audiological evidence of record to support a compensable evaluation for the Veteran's bilateral hearing loss disability on a scheduler basis at any point in the appeal period.  See Fenderson, supra.  Furthermore, the Board observes that the Veteran testified in March 2011 that his bilateral hearing loss has not caused him to miss work.  Therefore, as a fact-finding matter, the Board determines that the functional effects of the Veteran's bilateral hearing loss are not so severe as to render the schedular criteria inapplicable.  See generally Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

As such, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for bilateral hearing loss.  Consequently, the benefit- of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work throughout the claims period as a cook.  There is no medical evidence that the Veteran's disabilities have markedly interfered with employment, and the Veteran has not stated that he is unable to perform his duties due to his service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


